Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0231
                        Lower Tribunal No. 19-3042
                           ________________


                               Desare Hall,
                                  Appellant,

                                     vs.

                     Publix Super Markets, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Ft.
Lauderdale), for appellant.

    Weiss Serota Helfman Cole & Bierman, P.L., and Edward G.
Guedes, for appellee.


Before EMAS, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.